Case 2:18-cv-11955-GAD-RSW EGE NOQmdiee Gilgd)02/27/19 PagelD.61 Page 1 of 1

Approved, SCAO

1st copy - Court (Part 2)
2nd copy - Defendant (Part 2)

3rd copy - Return (proof of service) (Part 2)
4th copy - Plaintiff/Attorney (proof) (Part 2)

 

* STATE OF MICHIGAN ¢ CASE NO.

JUDICIAL DISTRICT
JUDICIAL CIRCUIT

REQUEST AND WRIT FOR GARNISHMENT

(NONPERIODIC) 2:18-cv-11955-GAD-RSW

 

 

 

Court address © Zip code Court telephone no.

Theodore Levin U.S. Courthouse, 231 W. Lafayette Blvd., Detroit, MI 48226 (313) 234-5005
Defendant's name and address (judgment debtor)

Direct Recovery Services, LLC
629 7th Ave, Ste. |
Two Harbors, MN 55616

 

 

Plaintiffs name and address Gudgment creditor)
e

Edwina Theresa Sellers
16500 North Park Dr. V
Southfield, MI 48075

 

 

 

 

 

 

Plaintiff's attorney, bar no., and address Account no.
Nathan C. Volheim (6302103) °

2500 South Highland Ave., Ste. 200 Garnishee name and address

Lombard, IL 60148 Wells Fargo Bank, N.A.

Telephone no. 101 N. Phillips Avenue FILED

(630) 575-8181 ext. 113

 

Sioux Falls, SD 57104 CLERK:

 

 

 

S OFFICE

 

REQUEST | See instructions for item 2 on other side.

PEB 27 2019
1. Plaintiff received judgment against defendant for $ 30,066.29

on October 2, Ms DISTR
2. The total amount of judgment interest accrued to date is $ 748.17 . The total antes BERRY Ny BERGE accrued to
The

date is $0.00 . The total amount of postjudgment payments made and credits to date is $ 0.UUT" PAY
amount of the unsatisfied judgment now due (including interest and costs) is *$ 30,814.46
3. Plaintiff knows or with good reason believes the garnishee is indebted to or possesses or controls property belonging to defendant.

4. Plaintiff requests a writ of nonperiodic garnishment.
| declare that the statements above are true to the best of my information, knowledge, and belief.

jst Nathan C. Volheim (6302103)
Plaintiff/Agent/Attorney signature

02/26/2019
Date

 

WRIT OF GARNISHMENT

TO THE PLAINTIFF: You must provide all copies of the disclosure form (MC 14), two copies of this writ for serving on the garnishee,
anda $1.00 disclosure fee for serving on the garnishee. You are responsible for having these documents served on the garnishee within
182 days. Ifthe disclosure states that the garnishee holds property other than money belonging to the defendant, you must motion
the courtwithin 56 days after the disclosure is filed for an order to apply the property toward the judgment. NOTE: The social security
number field is blacked out for security reasons on all parts except the garnishee copy.
TO THE DEFENDANT: See separate instructions.
1. Do not dispose of any negotiable instrument representing a debt of the garnishee or any negotiable instrument of title
representing property in which you claim an interest held in the possession or control of the garnishee.
2. You have 14 days after this writ is mailed or delivered to you to file objections with the court. If you do not take this action
within this time, without further notice, the property or debt held under this writ may be applied to the judgment 28 days after

this writ was mailed or delivered to the garnishee.

TO THE GARNISHEE:
1. Within 7 days after you are served with this writ, you must deliver a copy of this writ to the defendant in person or mail a

copy to his or her last-known address by first-class mail.

2. Deliver no tangible or intangible property and pay no obligation to the defendant unless allowed by statute or court rule.

3. Within 14 days after you are served with this writ, you must deliver or mail copies of your verified disclosure (form MC 14)
to the court, plaintifffattorney, and defendant. A default may be entered against you for failure to comply with this order.

4. Ifindebted to the defendant, you must withhold an amount not to exceed the amount of the judgment stated in item 2 of the
request. Payment of withheld funds must be made 28 days after you are served with this writ unless notified that an objection
has been filed. You are ordered to make the payment withheld under this writ payable to:

the plaintiff (| the plaintiff's attorney (J the court:
and mail it to: (_] the plaintiff. [Vv] the plaintiff's attorney. (| the court.

eee pla ygrery other than Maney r9P ARG to the defendant, a) ies of the court.

Date of issue Expiration date for service Deputy court clerk

MC13 (4/18) REQUEST AND WRIT FOR GARNISHMENT (NONPERIODIC) (Part 2)

To be completed by the court. See other side for additional information and instructions.

 

MCL 600.4011 ef seg., MCR 3.101
